DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “12, 14, 16” has been used to designate both components of figure 1 and components of figure 2. See figures 1 and 2, as well as paragraphs [0009] and [00031]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because figures 6A and 6B are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18, 120, 122 and 124.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  in [00031] “such as an electronic components” is grammatically incorrect.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: [00035] and [00038] are referring back to the incorrect figure.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: The equations on at least pages 9 and 10, are blurry.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and apparatus for modeling electromagnetic fields using a Hermite finite element method function.
Step 1: Claims 1-10 are directed to a method performed by a modeling apparatus, which is a process, which is a statutory category of invention. Claims 11-20 are directed to an apparatus, which is a machine, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 11 are directed to the abstract idea of modeling electromagnetic fields using a Hermite finite element method function using a series of mathematical equations, constituting an abstract idea based on Mathematical Concepts defining, by the modeling apparatus, a set of finite elements representing the component based upon the geometric design criteria and material property criteria;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “applying, by the modeling apparatus, a Hermite finite element method function to each finite element to define an electromagnetic field for each finite element;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “applying, by the modeling apparatus, a divergence-free condition at each node of each finite element to define an electromagnetic field at each node; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “based upon application of the Hermite finite element method function and the divergence free condition to generate the electromagnetic fields, generating, by the modeling apparatus, a model of the electromagnetic behavior of the component.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The limitation “receiving, by the modeling apparatus, geometric design criteria and material property criteria for the component;” in claim 1 and “receive geometric design criteria and material property criteria for the component;” in claim 11 is insignificant extra-solution activity “a component”, “electromagnetic field”, and claim 11 includes the additional elements of claim 1 and “a controller”, “a processor” and “a memory” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to model an electromagnetic behavior by using a series of equations and performed mathematical calculations. 
Step 2B: Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving, by the modeling apparatus, geometric design criteria and material property criteria for the component;” in claim 1 and “receive geometric design criteria and material property criteria for the component;” in claim 11 is insignificant extra-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). •	Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. The additional elements of “a component”, “electromagnetic field”, “a controller”, “a processor” and “a memory” only links the claims to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 12 are directed to further limiting the finite element of the modeling method using mathematical analysis, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” 
Dependent claims 3 and 13 are directed to further defining a mesh density to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 4 and 14 are directed to defining the equation to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5 and 15 are directed to defining the equation to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 6 and 16 are directed to further defining the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 7 and 17 are directed to further defining the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 8 and 18 are directed to further defining equations to use in the calculations as well as the comparisons of outputs of the equations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 9 and 19 are directed to further defining the mesh density and re-running previous calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 10 and 20 are directed to further defining a variable based on running previous calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pinciuc et al. “Basis Functions With Divergence Constraints for the Finite Element Method” (hereinafter “Pinciuc”), in view of Jolly et al. “A model of the behaviour of magnetorheological materials” (hereinafter “Jolly”).
Regarding claim 1, Pinciuc teaches In a modeling apparatus, a method of identifying electromagnetic behavior of a component, comprising: receiving, by the modeling apparatus, geometric design criteria and … for the component; (Page 2, Left column Last Paragraph, Page 5 Left Column Section VI, Using the software packages; Figures 1-6, the geometric design of the object under test is received and broken down)
defining, by the modeling apparatus, a set of finite elements representing the component based upon the geometric design criteria and … ; ( Page 1 Introduction, Page 12 Conclusion, Figures 3 and 5, The finite element mesh is based upon the geometric design)
applying, by the modeling apparatus, a Hermite finite element method function to each finite element to define an electromagnetic field for each finite element; ( Page 2 Definition of new basis functions, Page 3 Divergence constraints, Page 12 Conclusion, A hermite finite element function is applied to determine the electromagnetic field)
applying, by the modeling apparatus, a divergence-free condition at each node of each finite element to define an electromagnetic field at each node; and (Page 1 Equation 2, Pages 1 and 2 Resonant Cavity Problem and Spurious Modes, a divergence free condition is applied)
based upon application of the Hermite finite element method function and the divergence free condition to generate the electromagnetic fields, generating, by the modeling apparatus, a model of the electromagnetic behavior of the component. Page 1 Equation 2, Pages 1 and 2 Resonant Cavity Problem and Spurious Modes, using the divergence free condition; Page 2 Definition of new basis functions, Page 3 Divergence constraints, Page 12 Conclusion, and the Hermite finite element function; Abstract, Page 1 Introduction, Page 6 Discontinuities at Planar interfaces, electric fields are calculated; Page 10 Magnetic field formulation, as well as magnetic fields; Page 1 Introduction, Page 2 Summary of existing methods, Page 6 Edges and Corners, Page 12 Conclusion, to create a model of the component)
Pinciuc does not explicitly teach material property criteria for the component; a set of finite elements representing the component based upon … material property criteria;
material property criteria for the component;(Figures 4, 7, 8, Page 661 Section 3.1, Page 612 Section 4, The percentage of iron is specified for the component)
a set of finite elements representing the component based upon … material property criteria; (Page 607 Section 1, a finite element approach has been used with material modeling)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Pinciuc with Jolly as the references deal with the magnetic properties of a component, in order to implement a system that takes into account the properties of the material under test. Jolly would modify Pinciuc by including material properties in the calculation of the electromagnetic fields. The benefit of doing so is the system will be able to calibrate the model to be in good agreement with published data. (Jolly Conclusion)

Regarding claim 2, the combination of Pinciuc and Jolly teaches the limitations of claim 1. Pinciuc teaches wherein defining the set of finite elements representing the component further comprises defining, by the modeling apparatus, the set of finite elements as at least one of 2D finite elements and 3D finite elements. (Abstract, Page 1 Sections 1 and 2, 2-D and 3-d finite elements are used)

Regarding claim 3, the combination of Pinciuc and Jolly teaches the limitations of claim 1. Pinciuc teaches receiving, by the modeling apparatus, a user-selected mesh density based on a geometry of the component; and (Page 1 Introduction, Page 3 -5 Divergence constraints, 
defining the set of finite elements representing the component comprises defining, by the modeling apparatus, the set of finite elements representing the component based upon the geometric design criteria, …, and the user-selected mesh density. (Page 1 Introduction, Page 3 -5 Divergence constraints, Figure 6, based on the constraints, the mesh density is modified by breaking down the geometric symbol into a smaller set of symbols, as the geometry gets smaller, the number of finite elements goes up)
Pinciuc does not explicitly teach the set of finite elements representing the component based upon … the material property criteria
Jolly teaches the set of finite elements representing the component based upon … the material property criteria (Page 607 Section 1, a finite element approach has been used with material modeling)

Regarding claim 5, the combination of Pinciuc and Jolly teaches the limitations of claim 1. Pinciuc teaches wherein the divergence-free condition at each node satisfies the following relation: 
    PNG
    media_image1.png
    40
    152
    media_image1.png
    Greyscale
 where E is an electric field and 
    PNG
    media_image2.png
    26
    27
    media_image2.png
    Greyscale
 is a permittivity tensor. (Page 1 Equation 2)

In regards to claim 11, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s Note: The references teach the additional computer elements as they use software packages that require a computer. Pinciuc Page 2, Left column Last Paragraph, Page 5 Left Column Section VI

In regards to claim 12, it is the apparatus embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 13, it is the apparatus embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 15, it is the apparatus embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pinciuc, in view of Jolly, and in further view of Ahheng, “A Novel Approach to Electromagnetic Simulations of Waveguides Using the Finite Element Method.”
Regarding claim 6, the combination of Pinciuc and Jolly teaches the limitations of claim 1. The combination of Pinciuc and Jolly does not explicitly teach wherein when generating the model of the electromagnetic behavior and working characteristics of the component, the controller is configured to generate a multi-physics model of the electromagnetic behavior and working characteristics of the component. 
Ahheng teaches wherein when generating the model of the electromagnetic behavior and working characteristics of the component, the controller is configured to generate a multi-physics model of the electromagnetic behavior and working characteristics of the component. (Page 2 Last Paragraph, Page 3, Page 59, a multi-physics model that takes in the characteristics of the waveguide is used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Pinciuc and Jolly with Ahheng as the references deal with the magnetic properties of a component, in order to implement a system that takes into account a multi-physics model. Ahheng would modify Pinciuc and Jolly by including a multi-Physics model. The benefit of doing so is the system offers more flexibility in calculations. (Ahheng Page 2 Last Paragraph)

In regards to claim 16, it is the apparatus embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinciuc, in view of Jolly, and in further view of Boucher et al., “Hermite finite elements for high accuracy electromagnetic field calculations: A case study of homogeneous and inhomogeneous waveguides” (hereinafter “Boucher”)

Regarding claim 7, the combination of Pinciuc and Jolly teaches the limitations of claim 1. The combination of Pinciuc and Jolly does not explicitly teach wherein when generating the model of the electromagnetic behavior and working characteristics of the component, the controller is configured to generate a multi-scale model of the electromagnetic behavior and working characteristics of the component.
wherein when generating the model of the electromagnetic behavior and working characteristics of the component, the controller is configured to generate a multi-scale model of the electromagnetic behavior and working characteristics of the component. (Page 1 introduction, Page 4 Section A, A multi-scale model is used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Pinciuc and Jolly with Boucher as the references deal with the magnetic properties of a component, in order to implement a system that takes into account a multi-scale model. Boucher would modify Pinciuc and Jolly by including a multi-scale model. The benefit of doing so is the system offers more flexibility in calculations. (Boucher Pages 7 and 8 Conclusion)

In regards to claim 17, it is the apparatus embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

Examiners Note: The notes that no art has been applied to claims 4, 8-10, 14 and 18-20. However, the mentioned claims do have a 101 rejection as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MacNeal et al. “ANALYSIS OF ELECTROMAGNETIC RESONANT CAVITIES AND WAVEGUIDES USING MSC/EMAS”: Teaches using a divergence to curl ration in a finite element electromagnetic field analysis program

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127